     Case 2:20-cv-00187-WKW-SRW Document 18 Filed 07/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

ROOSEVELT LAMAR                            )
BRADLEY,                                   )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )      CASE NO. 2:20-CV-187-WKW
                                           )
CAJUN REALTY, LLC,                         )
                                           )
             Defendant.                    )

                                       ORDER

      The parties have notified the court that they have reached a settlement

agreement. (Doc. # 17.) Accordingly, it is ORDERED that, on or before August

27, 2020, the parties shall file a joint stipulation of dismissal in accordance with Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

      DONE this 23rd day of July, 2020.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE
